Title: To James Madison from Edmund Randolph, 1 March 1783
From: Randolph, Edmund
To: Madison, James


My dear friend
Richmond. March 1. 1783.
Being here on business, I can not inspect your figures of feby. 18. The drift of them is, however, seen, and I have already met the sentiments half way, by an adherence to my opinion of the necessity of reviving the impost.
A dangerous combination has been formed for counterfeiting tobacco notes and Morris’s notes. It extends, like the mountains of America, from south to North. We may hope, that this mint, which has been already been opened with success, will soon be suppressed by the activity of a zealous whig, of genuine honesty. The executive have patronized the measures, which he had adopted for a complete detection.
What renders this scheme of villainy, more perilous, is that it is probable, some of the inspectors have been associated in it; and they, by furnishing marks, weights numbers and names, can always with truth inform the holders of these counterfeits, that such tobacco is to be found in the Warehouses; & yet refuse to deliver the tobacco, when the exporter demands it on these bad notes.
I am told, that the executive have taken a definitive step with respect to the recruiting money. All sums, which have been collected beyond the mountains, are to be retained for the purpose of inlisting; which General Muhlenberg expects may be carried on rapidly. What has been collected below that line, is to be paid into the treasury and from thence distributed into the hands of the different recruiting officers.
My letter of last week miscarried in its journey from my house to the post office, and will therefore go by this post.
